 In the Matter of E. C. ATKINS & COMPANYandUNITED STEELWORKERSof AMERICA, LOCAL 1543, AFFILIATED WITH THE C. I. O.Case No. B-4820.-Decided March 26, 19413AMENDMENT TO DECISION AND DIRECTION OFELECTION'On. March 10, 1943, the National Labor Relations Board, hereincalled the Board; issued a Decision and Direction of Election in theabove-entitled proceeding.'Thereafter, on March 20, 1943, UnitedSteelworkers of America,'Local 1543, affiliated with the C. I. 0., fileda motion for amendment of said Decision and Direction of Electionand for postponement of the election.Having considered the said motion, the Board hereby denies therequest for postponement of the election.However, that section ofthe Decision and Direction of Election entitled "IV the appropriateunit; the determination of representatives"' is amended by strikingtherefrom the sixth paragraph of said section and substituting thereforthe following:Under the circumstances of this case we are of the opinion that onlythose employees who are classified as break press- operators and whowere employed by the Company at Indianapolis during its last pay-roll period in- January 1943, shall be eligible to vote.There shall beexcluded from the classification of break press operators, as usedherein and in the Direction of Election, all employees who for thepurpose of wage rates or otherwise were classified by the Companyduring said pay-roll period as sawsmitlis even though such employeesmay have been actually engaged in the operation of break press ma-chines, as well as employes classified by the Company' as break presshelpers.Employees classified as break press operators who duringsaid pay-roll period were employed by the Company at ' any of itsIndianapolis plants, including its Fall Creek plant, shall be eligibleto vote.MR. JOHN M. HovsTON took no part in the consideration of the above,Amendment to Decision and Direction of Election.147 N. L.R. B. 1479.48 N. L. R. B., No. 80.e647